Title: From Benjamin Franklin to Joseph Galloway, [November? 1772]: extract
From: Franklin, Benjamin
To: Galloway, Joseph


[November? 1772]
I must now beg Leave to recommend to your Society Baron de Kliengstadt of Petersburg who has lately travelled thro’ England to collect Improvements in Husbandry &c. Being acquainted with him I took the Liberty of requesting his Care of our Book directed to the Academy of Sciences at Petersburg and I gave it to him open as he expressed a Curiosity to read it. He was so pleased with it and conceived so high an Opinion of the Society that he desired the Honor, as he politely expressed it, of being a Member, offered to correspond with the Society and send them from Time to Time any Information, Seeds or other things they might want from Russia.
